DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 objected to because of the following informalities:  
Claim 3, lines 3-4 recites the limitation “protrudingly disposed on the fixing portion and disposed on the fixing portion”. The second “disposed on the fixing portion” is redundant and should be removed.  
Claim 4, lines 3-4 recites the limitation “protrudingly disposed on the rotation shaft and disposed on the rotation shaft”. The second “disposed on the rotation shaft” is redundant and should be removed.
Claim 5, lines 6-7 recites the limitation “protrudingly disposed on the shaft sleeve and disposed on the shaft sleeve”. The second “disposed on the shaft sleeve” is redundant and should be removed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (CN 201628345 U) hereinafter referred to as Mu in view of Chen et al. (CN 103900233 A) hereinafter referred to as Chen.
Regarding claim 1, Mu teaches of an air sweeping assembly (¶ [0007]), comprising:
a rotation shaft (Fig. 3, rotating shaft 4.1), the rotation shaft being provided with blades (Fig. 3, 
adjusting pieces 4.2);
	a driving device (Fig. 8, motor 6), wherein the driving device comprises a fixing portion (Fig. 11, motor 6) and a driving portion disposed on the fixing portion (Fig. 11, output shaft 6.1); the driving portion is drivingly connected with the rotation shaft (¶ [0032] the head 4.4 of the wind direction adjuster 4 is provided with a rectangular shape corresponding to the head of the output shaft; Fig. 9 and 11, head 4.4, output shaft 6.1), and the driving portion is configured to drive the rotation shaft to rotate (¶ [0033]).
	Mu fails to teach a first position limiting member disposed on the fixing portion, wherein the first position limiting member is configured to define an initial position of the rotation shaft in a circumferential direction.
	Chen teaches of a first position limiting member disposed on the fixing portion (Fig. 2, limit part 31, fixed bracket 3), wherein the first position limiting member is configured to define an initial position of the rotation shaft in a circumferential direction.
	Specifically, the combination the examiner has in mind is to add the limiting part and fixed bracket of Chen to surround the output shaft of Mu.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chen to modify Mu to include the above limitations. Doing so allows for accurate angle control of the wind deflector (¶ [0032], lines 195-199)
Regarding claim 2, Mu as modified teaches the air sweeping assembly as claimed in claim 1, however, Mu as modified fails to further teach further comprising:
a second position limiting member disposed on the rotation shaft, the second position limiting 

	Chen teaches of a second position limiting member disposed on the rotation shaft (Fig. 2, limit matching part 21, rotating shaft 20), the second position limiting member being configured to contact with the first position limiting member, so as to define the initial position of the rotation shaft in the circumferential direction.
Specifically, the combination the examiner has in mind is add the limit matching part of Chen and add it to the rotating shaft of Mu. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chen to modify Mu as modified to include the above limitation. Doing so allows for accurate angle control of the wind deflector (¶ [0032], lines 195-199).
Regarding claim 3, Mu as modified teaches the air sweeping assembly as claimed in claim 2, and Chen further teaches wherein the first position limiting member comprises:
a first connecting section, protrudingly disposed on the fixing portion and disposed on the fixing portion (see annotated Fig. 2 of Chen below); and
a first extending section, connected with the first connecting section, the first extending section being extended along an axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and
the first extending section being configured to abut against the second position limiting member.
Regarding claim 4, Mu as modified teaches the air sweeping assembly as claimed in claim 2, and Chen further teaches wherein the second position limiting member comprises:
a second connecting section, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see annotated Fig. 2 of Chen below); and

Regarding claim 5, Mu as modified teaches the air sweeping assembly as claimed in claim 1, and Mu further teaches wherein the fixing portion comprises:
a housing, at least part of the driving portion being disposed in the housing (Fig. 11, cylindrical body of motor 6 is housing)
and Mu as modified teaches of a shaft sleeve, connected with the housing (Chen, fixing bracket 3), the first position limiting member being protrudingly disposed on the shaft sleeve and disposed on the shaft sleeve (Mu, limit part 31), and a driving shaft of the driving portion being passed through the shaft sleeve.
Regarding claim 6, Mu as modified teaches the air sweeping assembly as claimed in claim 1, however Mu as modified fails to further teach wherein a driving shaft of the driving portion is provided with a slot, an inside of the slot is provided with a first limiting surface, an end part of the rotation shaft is provided with a plug, the plug is provided with a second limiting surface, the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface.
Mu does teach wherein a rotation shaft is provided with a slot (Fig. 9, see rectangular slot in head 4.4), an inside of the slot is provided with a first limiting surface (rectangular shape of head 4.4 has limiting surfaces), driving shaft of the driving portion is provided with a plug, the plug is provided with a second limiting surface (Fig. 11, output shaft 6.1 is matching rectangular shape of 4.4), the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface (¶ [0032]).

Regarding claim 7, Mu as modified teaches the air sweeping assembly as claimed in claim 6, and Mu further teaches wherein the inside of the slot is provided with a plurality of first limiting surfaces, an outer side of the plug is provided with a plurality of second limiting surfaces, the plurality of second limiting surfaces are in cooperative-connection with the plurality of first limiting surfaces in an one-to-one correspondence manner (Figs. 9 and 11, head 4.4 has matching rectangular slot for rectangular output shaft 6.1).
Regarding claim 11, Mu as modified teaches an air regulating device, and Mu further teaches comprising an air guiding assembly and an air sweeping assembly as claimed in claim 1, wherein, the rotation shaft of the air sweeping assembly is disposed on the air guiding assembly (Fig. 6, see wind direction adjuster 4 disposed on air guiding assembly; ¶ [0030]).
Regarding claim 12, Mu teaches an air conditioner (Fig. 1; ¶ [0030], line 172), and Mu as modified teaches comprising the air regulating device as claimed in claim 11.
Regarding claim 13, Mu as modified teaches the air regulating device as claimed in claim 11, however Mu as modified fails to teach wherein, the air sweeping assembly further comprises:

Chen teaches wherein, the air sweeping assembly further comprises:
a second position limiting member disposed on the rotation shaft (Fig. 2, limit matching part 21, rotating shaft 20), the second position limiting member being configured to contact with the first position limiting member, so as to define the initial position of the rotation shaft in the circumferential direction.
Specifically, the combination the examiner has in mind is add the limit matching part of Chen and add it to the rotating shaft of Mu. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Chen to modify Mu as modified to include the above limitation. Doing so allows for accurate angle control of the wind deflector (¶ [0032], lines 195-199).
Regarding claim 14, Mu as modified teaches the air regulating device as claimed in claim 13, wherein the first position limiting member comprises:
a first connecting section, protrudingly disposed on the fixing portion and disposed on the fixing portion (see annotated Fig. 2 of Chen below); and
a first extending section, connected with the first connecting section, the first extending section being extended along an axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and the first extending section being configured to abut against the second position limiting member.
Regarding claim 15, Mu as modified teaches the air regulating device as claimed in claim 13, wherein the second position limiting member comprises:

a second extending section, connected with the second connecting section, the second extending section being extended along the axial direction of the rotation shaft (see annotated Fig. 2 of Chen below), and the second extending section being configured to abut against the first position limiting member.
Regarding claim 16, Mu as modified teaches the air regulating device as claimed in claim 11, wherein the fixing portion comprises:
a housing, at least part of the driving portion being disposed in the housing (Fig. 11, cylindrical body of motor 6 is housing); and
and Mu as modified teaches of a shaft sleeve, connected with the housing (Chen, fixing bracket 3), the first position limiting member being protrudingly disposed on the shaft sleeve and disposed on the shaft sleeve (Mu, limit part 31), and a driving shaft of the driving portion being passed through the shaft sleeve.
Regarding claim 17, Mu as modified teaches the air regulating device as claimed in claim 11, however Mu as modified fails to further teach wherein a driving shaft of the driving portion is provided with a slot, an inside of the slot is provided with a first limiting surface, an end part of the rotation shaft is provided with a plug, the plug is provided with a second limiting surface, the plug is in insert-connection with the slot, and the first limiting surface is cooperated with the second limiting surface.
Mu does teach wherein a rotation shaft is provided with a slot (Fig. 9, see rectangular slot in head 4.4), an inside of the slot is provided with a first limiting surface (rectangular shape of head 4.4 has limiting surfaces), driving shaft of the driving portion is provided with a plug, the plug is provided with a second limiting surface (Fig. 11, output shaft 6.1 is matching rectangular shape of 4.4), the plug is in 
While Mu does not explicitly teach that the driving shaft has a slot and the rotation shaft has a plug It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have reversed the parts taught by Mu to teach the slot being on the driving shaft and the plug being on the rotation shaft. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have reversed the connection with no change in their respective functions, and the reversal yielding nothing more than predictable results to one of ordinary skill in the art (2144.04 (VI)(A)).
Regarding claim 18, Mu as modified teaches the air regulating device as claimed in claim 17, and Mu further teaches wherein the inside of the slot is provided with a plurality of first limiting surfaces, an outer side of the plug is provided with a plurality of second limiting surfaces, the plurality of second limiting surfaces are in cooperative-connection with the plurality of first limiting surfaces in an one-to-one correspondence manner (Figs. 9 and 11, head 4.4 has matching rectangular slot for rectangular output shaft 6.1).

    PNG
    media_image1.png
    696
    775
    media_image1.png
    Greyscale

Annotated Fig. 2 of Chen
Claims 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (CN 201628345 U) hereinafter referred to as Mu in view of Chen et al. (CN 103900233 A) hereinafter referred to as Chen and Lin (CN 103528175 A).
Regarding claim 8, Mu as modified teaches the air sweeping assembly as claimed in claim 1, however Mu as modified fails to teach further comprising:
a locking button, disposed at one end, adjacent to the driving portion, of the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss

Lin teaches of a locking button (Fig. 9), disposed at one end, adjacent to the driving portion, of the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss (Fig. 9, annular groove 632),
the locking button is in locking-connection with the lug boss so as to prevent the rotation shaft from being axially moved relative to the driving shaft (after connection between the clamping blocks and the annular groove the rod will be fixed axially).
Specifically, the combination the examiner has in mind is to add the clamping blocks to the rotation shaft of Mu and the annular groove to the output shaft of Mu.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lin to modify Mu as modified to include the above combination. Doing so would allow for easy processing, manufacturing, install and disassembly (¶ [0059], lines 498-500)
Regarding claim 9, Mu as modified teaches the air sweeping assembly as claimed in claim 8, and Lin further teaches wherein the locking button comprises:
a cantilever, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see annotated Fig. 9 of Lin below); and
a locking hook, connected with the cantilever, wherein, the locking hook is in locking-connection with the lug boss (Fig. 9, see clamping blocks 423 engaging with annular groove 632).
Regarding claim 19, Mu as modified teaches the air regulating device as claimed in claim 11, wherein, the air sweeping assembly further comprises:
a locking button (Fig. 9), disposed at one end, adjacent to the driving portion, of the rotation shaft, wherein, a driving shaft of the driving portion is provided with a lug boss (Fig. 9, annular groove 
Specifically, the combination the examiner has in mind is to add the clamping blocks to the rotation shaft of Mu and the annular groove to the output shaft of Mu.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lin to modify Mu as modified to include the above combination. Doing so would allow for easy processing, manufacturing, install and disassembly (¶ [0059], lines 498-500)
Regarding claim 20, Mu as modified teaches the air regulating device as claimed in claim 19, wherein the locking button comprises:
a cantilever, protrudingly disposed on the rotation shaft and disposed on the rotation shaft (see annotated Fig. 9 of Lin below); and
a locking hook, connected with the cantilever, wherein, the locking hook is in locking-connection with the lug boss (Fig. 9, see clamping blocks 423 engaging with annular groove 632).

    PNG
    media_image2.png
    513
    635
    media_image2.png
    Greyscale

Annotated fig. 9 of Lin
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (CN 201628345 U) hereinafter referred to as Mu in view of Chen et al. (CN 103900233 A) hereinafter referred to as Chen, Lin (CN 103528175 A) and Snap-Fit Joints for Plastic hereinafter referred to as Snap.
Regarding claim 10, Mu as modified teaches the air sweeping assembly as claimed in claim 9, however, Mu as modified fails to teach wherein the locking button further comprises:
a handle, one end of the handle is connected with the locking hook, and the other end of the handle is a free end, the handle and the locking hook are respectively positioned at both sides of the cantilever.

Specifically, the combination the examiner has in mind is to add the rocker arm of Snap, including the handle and locking hook, to the cantilever of Lin, placing the cantilever of Lin in the same location as the pivot of the rocker arm. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lin to modify Mu as modified to include the above combination. Doing so allows for a force P to be applied to the handle for easy release of the snap joint (First paragraph under Torsion snap joints Pg. 6). 

    PNG
    media_image3.png
    343
    595
    media_image3.png
    Greyscale

Annotated Fig. 5 of Snap
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada et al. (EP 2327938 A1) teaches of a clamp for axially restricting a rotation rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762